Citation Nr: 0901501	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  07-14 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to the assignment of an initial compensable 
evaluation of a bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel






INTRODUCTION

The veteran had active service from August 1969 until April 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas. 


FINDINGS OF FACT

1.  The veteran is not shown to have currently diagnosed 
PTSD. 

2.  The medical evidence of record reveals that the veteran's 
service-connected  bilateral hearing impairment reflects no 
more than  level I hearing acuity of the right ear and level 
II hearing acuity of the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for PTSD 
have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

2.  The criteria for an initial compensable evaluation for 
the veteran's bilateral hearing loss disability have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1 - 4.14, 4.85, 4.86, Diagnostic 
Code 6100, Tables VI, VIa, VII (2008).  



							[Continued on Next Page

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide. This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ). 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, notification is satisfied by way of a letter dated June 
2005 to the veteran.  The letter advised the veteran that 
evidence showing that PTSD and hearing loss disability 
existed from service until the present time was needed to 
substantiate the claim.  Examples of evidence requested 
included: dates and places of medical treatment, lay 
statements and statements from medical service personnel.  
The letter further advised the veteran of the evidence in the 
claims file, of the VA's duty to obtain relevant federal 
records and that the VA would make reasonable efforts to 
obtain private records.  The elements for a claim of service 
connection were also provided to the veteran and are detailed 
below.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.   
A letter dated May 2006 to the veteran satisfied the Dingess 
requirements.   

Second, VA has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 
 
The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant. See Bernard v. Brown, 4 
Vet. App. 384 (1993). The RO has obtained the service medical 
records (SMRs), the private medical records (PMRs) and the 
veteran was afforded VA examinations in March 2008. The 
veteran submitted PMRs and lay statements in support of his 
claim.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained. Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

The veteran seeks service connection for PTSD.  Specifically, 
the veteran contends that he was in attacked by enemy forces 
in his camp in Vietnam and also the victim of a friendly fire 
attack, and that as a consequence he currently suffers from 
PTSD.  Having carefully considered the claim in light of the 
record and the applicable law, the Board is of the opinion 
that the preponderance of the evidence is against the claim 
and the appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim than the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  
That an injury occurred in service alone is insufficient.  
There must be a chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Service connection may 
also be granted for any disease diagnosed after discharge, 
when all of the evidence establishes that a disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995). 

However, under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the service connection is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson 
v. West, 12 Vet. App. at 253 (1999) (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b). 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA.  See 38 C.F.R. §§ 3.304(f), 4.125.  A diagnosis of 
PTSD requires exposure to a traumatic event and a response 
involving intense fear, helplessness, or horror.  A stressor 
involves exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 
(1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records. If VA 
determines that the veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection.  
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources. Moreau v. 
Brown,
9 Vet. App. 389 (1996). The United States Court of Appeals 
for Veterans Claims (Court) has held that the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a noncombat stressor." 
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Therefore, the 
veteran's lay testimony is insufficient, standing alone, to 
establish service connection. Cohen, 10 Vet. App. at 147 
(citing Moreau, 9 Vet. App. at 395).  Corroboration does not 
require corroboration of every detail, including the 
veteran's personal participation in the identifying process. 
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Turning to the relevant evidence of record, the veteran's 
July 1969 pre-induction examination and the April 1971 
separation exam were unremarkable for PTSD.  Subsequent to 
active service, PMRs from March and May 2005 noted anxiety 
and an assessment for PTSD. 

In the March 2008 VA examination the examiner addressed 
whether or not the veteran had PTSD or other psychological 
disorder or complaints.  The examiner interviewed the veteran 
and reviewed the claims file.  The veteran reported the 
stressors that his buddy almost shot him in the face, when he 
tried to wake him, and that he engaged in two firefights in 
Vietnam but was not injured or wounded.  The veteran 
submitted a stressor statement and the RO conceded the 
veteran was exposed to traumatic events.

During the VA exam, the veteran reported a 29 year work 
history with Dow chemical.  The veteran is currently employed 
in a second career.  The veteran reported being married five 
times but describes his relationships with his children as 
wonderful.  The veteran denied substance abuse and has one 
DUI in his criminal history.  The veteran reported no 
suicidal or homicidal ideation.  The examiner noted the 
veteran was competent to manage his finances.  The examiner 
diagnosed depressive disorder and specifically opined that 
the veteran did not meet the criteria for PTSD.  The examiner 
did not otherwise link the veteran's diagnosed depression to 
service.

Under these circumstances, the Board concludes the veteran 
has no current diagnosis for PTSD.  For the Board to conclude 
otherwise would be speculation and the law provides that 
service connection may not be granted on a resort to 
speculation or remote possibility. 38 C.F.R. § 3.102; Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).  Simply put, in the 
absence of a present disability that is related to service, a 
grant of service connection is clearly not supportable. See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran has contended, through his representative, that 
he has been diagnosed for PTSD.  However, a review of the 
evidence of record revealed a March 2005 PMR assessment for 
PTSD and not a diagnosis. The submitted PMRs did not indicate 
a diagnosis based upon credible supporting evidence that is 
related to the veteran's active military service nor does the 
March 2005 private "assessment" conform to the DSM-IV 
criteria as required by VA regulations stated above.  See 38 
C.F.R. §§ 3.304(f), 4.125.

Additionally, the veteran's representative stated 
specifically that a January 2007 PMR diagnosed PTSD.  In 
March 2006, the VA obtained authorization and consent from 
the veteran to request medical records and in accordance with 
38 C.F.R. § 3.326, the VA requested medical information from 
the veteran's physician.  However, a review of the evidence 
of record does not reflect a January 2007 PMR diagnosis for 
PTSD. The duty to assist is not unlimited in scope. See Smith 
v. Derwinski, 2 Vet. App. 429, 431, 432 (1992). The "duty to 
assist" is not a license for a "fishing expedition" to 
determine if there might be some unspecified information 
which could possibly support a claim. Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992). The VA has satisfied the duty to 
assist as detailed above.
  
Therefore, the preponderance of the competent medical 
evidence does not indicate that the veteran has a diagnosis 
for PTSD. A threshold requirement for the granting of service 
connection is evidence of a current disability. In the 
absence of evidence of a current disability there can be no 
valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). By "competent medical evidence" is meant in part that 
which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a).  
While the veteran is clearly of the opinion that he currently 
has PTSD that is related to service, as a layperson, the 
veteran is not competent to offer an opinion that requires 
specialized training, such as the diagnosis or etiology of a 
medical disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

A claimant has a responsibility to present and support a 
claim for benefits under laws administered by the VA, 38 
U.S.C.A. § 5107(a), and the veteran was clearly advised in 
the letter of June 2005 of the need to submit medical 
evidence of a current disorder and a relationship between a 
current disorder and an injury, disease or event in service. 
Accordingly, service connection for PTSD is not established 
in the absence of competent medical evidence of a current 
disorder and competent medical evidence demonstrating a 
relationship between a current disorder and service.

Increased Evaluation

The RO granted service connection for bilateral hearing loss 
in a December 2005 rating decision. At that time a 
noncompensable evaluation was assigned pursuant to 38 C.F.R. 
§ 4.86, Diagnostic Code 6100. The veteran contends the 
current rating evaluation does not accurately reflect the 
severity of his hearing disability.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).



It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2008).

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board notes that the 
veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time. Fenderson 
v. West, 12 Vet. App. 119 (1999).  

A more recent decision of the United States Court of Appeals 
for Veterans Claims (Court) has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  
The VA examinations' factual findings are detailed below. 

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
VA regulations require that an examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85 (2008).

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  Id.  Under 
38 C.F.R. § 4.86(b), when the pure tone threshold is 30 
decibels (dBs) or less at 1000 Hertz and 70 dBs or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  


Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination

% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 



Table VIa*
Numeric designation of hearing impairment based only on 
puretone threshold average

Puretone Threshold Average
0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI

Table VII
Percentage evaluation for hearing impairment (diagnostic code 
6100)

 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

A September 2005 VA audiological examination report show that 
the veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
35
40
45
34
LEFT
20
35
40
45
35

The puretone threshold average for the right ear was 34 dBs.  
The puretone threshold average for the left ear was 24 dBs.  
Speech audiometry revealed speech recognition ability of 96% 
in the right ear and of 94% in the left ear.  


The veteran submitted a March 2006 private audiological 
examination report in support of his claim. The private 
audiological evaluation was in graph format and had not been 
converted to an appropriate numerical form.  Moreover, it 
does not appear that the report included a Maryland CNC test 
in accordance with 38 C.F.R. § 4.85(a).  Accordingly, as this 
audiological examination report does not adhere to the 
requirements of 38 C.F.R. § 4.85(a), it is not evidence that 
may be utilized for evaluating the veteran's increased rating 
claim.

The veteran was also examined by VA in March 2008.  The 
report shows that he exhibited pure tone thresholds, in 
decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
20
15
15
18
LEFT
20
25
25
25
24

The puretone threshold average for the right ear was 18 dBs.  
The puretone threshold average for the left ear was 24 dBs.  
Speech audiometry revealed speech recognition ability of 94% 
in the right ear and of 84% in the left ear.  

The mechanical application of the above results compels a 
numeric designation of no more than level I hearing in the 
right ear and level II hearing in the left ear.  Under Table 
VII (38 C.F.R. § 4.85), the designation of level I in the 
right ear and level II in the left ear requires the 
assignment of a noncompensable evaluation (0 percent) under 
Diagnostic Code 6100.  

The findings regarding the veteran's hearing loss do not 
indicate a compensable evaluation under Table VII of 
38 C.F.R. § 4.85.  Additionally, the provisions of 38 CFR 
4.86 are inapplicable in this case because none of the VA 
examinations demonstrated puretone thresholds at each of the 
four specified frequencies was 55 dBs or more or that the 
puretone threshold at 1,000 Hertz was 30 dBs or less and that 
the threshold at 2,000 Hertz was 70 dBs or more.  

Finally, the veteran submitted lay statements to support his 
claim.  The submitted statements explained that the veteran 
had difficulty hearing due to his active duty service.  
However, as a layperson the veteran is only competent to 
report observable symptoms not clinical findings which are 
applied to VA's Schedule for Rating Disabilities.  Compare 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) and Massey v. 
Brown, 7 Vet. App. 204 (1994).  

The Board finds the results of specific testing conducted by 
the VA examiner to be more probative than the private 
audiological examination and lay opinions offered by the 
veteran detailed above.  The VA clinical findings fall 
directly within the criteria for a noncompensable evaluation 
under the provisions of 38 C.F.R. §§ 4.85 Diagnostic Code 
6100 (2008).  The clinical findings do not fall within 
exceptional patterns of hearing impairment as defined by 
regulation.  Therefore, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for a compensable evaluation for bilateral hearing loss 
disability.

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether staged 
ratings, as stated above, are appropriate.  However, in the 
present case, the veteran's symptoms of hearing loss remained 
constant throughout the course of the period on appeal and as 
such staged ratings are not warranted.

The Board also finds that there is no objective evidence of 
any unusual or exceptional circumstances, such as marked 
interference with the veteran's employment, nor frequent 
periods of hospitalization related to this service-connected 
disorder, that would take the veteran's case outside the norm 
so as to warrant an extraschedular rating.  The Board finds 
the matter is appropriately addressed by the assigned 
schedular rating.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

Service connection for PTSD is denied.

An increased compensable evaluation for a bilateral hearing 
loss disability is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


